United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Savannah, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1152
Issued: September 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On April 8, 2013 appellant filed a timely appeal from a nonmerit October 12, 2012
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration.1 The most recent merit decision of record is dated June 23, 2011. There is no
merit decision within 180 days of April 8, 2013, the date appellant filed his appeal with the
Board. Therefore, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s decision
was issued on October 12, 2012, the 180-day computation begins on October 13, 2012. Since using April 12, 2013,
the date the appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the
postmark is considered the date of filing. The date of the U.S. Postal Service postmark is April 8, 2013, which
renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to present clear evidence of error.
On appeal, appellant asserts that OWCP erred by ignoring and manipulating information,
delaying her claim and failing to accept an impairment rating using the Greenleaf system.
FACTUAL HISTORY
This is the fifth appeal before the Board in this case. In the first appeal, by decision and
order issued June 1, 2004, the Board remanded the case to OWCP for further development of the
medical evidence regarding calcific tendinitis of the left shoulder.3 In the second appeal, the
Board issued an order on October 9, 2007 remanding the case to OWCP for doubling of
appellant’s claim under File No. xxxxxx828 accepted for bilateral carpal tunnel syndrome and
bilateral tendinitis of the hands, with File No. xxxxxx325, accepted for bilateral calcific
tendinitis of the shoulders and bilateral acromioclavicular arthritis.4 In the third appeal, the
Board issued an order on September 14, 2009 remanding the case for reconstruction of the
record.5 In the fourth appeal, the Board issued an order on February 25, 2011 remanding the
case for proper consideration of the medical evidence.6 The law and facts of the case as set forth
in the Board’s prior actions are incorporated by reference.
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome, bilateral
tendinitis of the hands, bilateral calcific tendinitis of the shoulders and acromioclavicular
arthritis. Following development of the medical evidence, by decision dated September 5, 2007,
OWCP issued him a schedule award for two percent impairment of the right upper extremity.
Following additional development, OWCP issued a February 21, 2008 decision granting
appellant an additional schedule award for 8 percent impairment of the right arm, for a total of 10
percent and 9 percent impairment of the left arm.
By decision dated March 13, 2008, OWCP issued appellant a schedule award for an
additional 2 percent impairment of the right upper extremity, for a total of 12 percent, and an
additional 10 percent impairment of the left upper extremity, for a total of 19 percent. It based
the increase on reports from Dr. John P. George, an attending Board-certified orthopedic
surgeon, as reviewed by an OWCP medical adviser on March 3, 2008.
In March 24, 2008 letters, appellant requested reconsideration of the February 21 and
March 13, 2008 schedule award decisions. She submitted a March 12, 2008 report from
Dr. Douglas Hein, an attending Board-certified orthopedic surgeon. On April 10, 2008 an
OWCP medical adviser reviewed Dr. Hein’s report and opined that appellant was entitled to an

3

Docket No. 04-487 (issued June 1, 2004).

4

Docket No. 07-1194 (issued October 9, 2007).

5

Docket No. 09-160 (issued September 14, 2009).

6

Docket No. 10-1151 (issued February 25, 2011).

2

additional schedule award for four percent impairment of the right arm and nine percent
impairment of the left arm.
By decision dated May 2, 2008, OWCP issued appellant a schedule award for 4 percent
additional impairment of the right upper extremity, for a total of 16 percent, and an additional 9
percent impairment of the left upper extremity, for a total of 28 percent.
In June 20, August 18 and September 4, 2008 letters, appellant requested reconsideration.
She asserted that OWCP’s impairment ratings were inequitable and unjust. Appellant submitted
a May 15, 2008 report from Dr. George changing a medication. By decision dated
September 26, 2008, OWCP denied reconsideration on the grounds that the evidence submitted
was not new or relevant and did not establish legal error by OWCP.
Thereafter, appellant submitted physical therapy notes, and a November 13, 2008 report
from Dr. George diagnosing a complete left rotator cuff tear.
By decision dated November 22, 2010, OWCP denied appellant’s claim for an additional
schedule award on the grounds that the evidence submitted did not establish percentages of
impairment greater than those previously awarded.
Appellant submitted prescription slips, physical therapy notes and reports from Dr. Hein
dated from April 19, 2010 to April 6, 2011 noting continued upper extremity pain. Following
the Board’s February 25, 2011 order, by decision dated May 17, 2011, OWCP denied
reconsideration on the grounds that the evidence submitted was irrelevant, did not establish error
by OWCP or advance a new, relevant legal argument.
In an April 8, 2011 letter, appellant requested reconsideration of the November 22, 2010
merit decision denying her claim for an additional schedule award. She submitted medical
reports dated August 11 and December 22, 2010 and February 16, 2011 from Dr. Spencer
Wheeler, a Board-certified orthopedic surgeon, providing range-of-motion measurements for the
left shoulder and prescribing medication.
By decision dated June 23, 2011, OWCP denied modification on the grounds that the
additional evidence submitted did not establish a greater percentage of impairment than that
previously awarded.
In a July 25, 2011 letter, appellant requested reconsideration. She asserted that OWCP
did not fully consider her physicians’ opinions when rating her upper extremity impairments.
Appellant submitted copies of her letters previously of record, a statement from a private
individual who was not a physician, chart notes from Dr. George dated from January 13, 2005 to
August 15, 2007, reports from Dr. Hein dated from December 5, 2007 to July 27, 2011, a
December 6, 2004 surgical report, September 29, 2011 reports from Dr. Wheeler and an undated
Greenleaf Evaluation System Configuration chart and an e-mail from the president of the
Greenleaf company.
By decision dated September 2, 2011, OWCP denied reconsideration on the grounds that
the evidence submitted as cumulative and repetitious. It found that the new evidence was not
relevant to the schedule award issue in the claim and did not demonstrate that OWCP committed
legal error or advance a new, relevant legal argument.
3

In August 6 and 18, 2012 letters, appellant requested reconsideration. She asserted that
she was entitled to 27 percent impairment of the left hand using the Greenleaf rating system, and
that she had not reached maximum medical improvement when rated on March 3, 2008.
Appellant submitted a September 8, 2011 electrodiagnostic report showing moderate right and
mild left carpal tunnel syndrome, office notes from Dr. Hein dated from July 27, 2011 to July 2,
2012 noting continued bilateral hand symptoms, prescription slips, work absence slips, physical
therapy notes, chart notes from Dr. Wheeler dated August 24, 2011 to August 29, 2012 noting
continued bilateral upper extremity symptoms, telephone call logs and copies of OWCP
correspondence previously of record.
By decision dated October 12, 2012, OWCP denied appellant’s August 6, 2012 request
for reconsideration on the grounds that her request was not timely filed and failed to present clear
evidence of error. It found that her August 6 and 18, 2012 letters were dated and received more
than one year after the June 23, 2011 decision, the final merit decision in the claim.
LEGAL PRECEDENT
Section 8128(a) of FECA7 does not entitle a claimant to a review of an OWCP decision
as a matter of right.8 This section vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation.9 OWCP, through regulations, has imposed
limitations on the exercise of its discretionary authority. One such limitation is that OWCP will
not review a decision denying or terminating a benefit unless the application for review is filed
within one year of the date of that decision.10 The Board has found that the imposition of this
one-year time limitation does not constitute an abuse of the discretionary authority granted
OWCP under 5 U.S.C. § 8128(a).11
In those cases where requests for reconsideration are not timely filed, OWCP must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its
regulations.12 OWCP regulations state that OWCP will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in OWCP’s regulations, if the
claimant’s request for reconsideration shows “clear evidence of error” on the part of OWCP.13

7

5 U.S.C. § 8128(a).

8

Thankamma Mathews, 44 ECAB 765, 768 (1993).

9

Id.; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

10

20 C.F.R. §§ 10.607, 10.608(b). The Board has concurred in OWCP’s limitation of its discretionary authority;
see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
11

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 8, Jesus D. Sanchez, supra note 9.

12

Supra note 8.

13

20 C.F.R. § 10.607(b).

4

To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which is decided by OWCP.14 The evidence must be positive, precise and explicit and must be
manifest on its face that OWCP committed an error.15 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.16 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.17 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error by OWCP.18 The Board must make an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.19
ANALYSIS
In its October 12, 2012 decision, OWCP properly determined that appellant failed to file
a timely application for review. It rendered its most recent merit decision on June 23, 2011.
Appellant requested reconsideration on August 6, 2012, more than one year from the issuance of
the June 23, 2011 merit decision. OWCP denied the request by October 12, 2012 decision on the
grounds that it was not timely filed and failed to present clear evidence of error.
As the reconsideration request was not timely filed, it must now be determined whether
the request demonstrated clear evidence of error in OWCP’s June 23, 2011 decision. The Board
finds that the additional evidence submitted does not demonstrate clear evidence of error.
In her August 6 and 18, 2012 letters, appellant asserted that she did not reach maximum
medical improvement as of March 3, 2008 and was entitled to 27 percent impairment of the left
hand using the Greenleaf rating system, an evaluating methodology not recognized by OWCP.20
Therefore, these arguments are not relevant to the claim and are insufficient to raise substantial
question concerning the correctness of OWCP’s decision. Dr. Hein’s and Dr. Wheeler’s reports,
the electrodiagnostic test results, prescription slips, physical therapy notes and call logs also do
not address the percentage of upper extremity impairment. They are therefore irrelevant to the
critical issue in the claim and do not establish clear evidence of error.21 Appellant also submitted
14

Thankamma Mathews, supra note 8.

15

Leona N. Travis, 43 ECAB 227 (1991).

16

Jesus D. Sanchez, supra note 9.

17

Supra note 15.

18

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

19

Gregory Griffin, supra note 10.

20

For consistent results and to ensure equal justice, the Board has authorized the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by OWCP as a standard for evaluation of schedule losses and
the Board has concurred in such adoption. Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See 20 C.F.R. § 10.404.
21

Supra note 15.

5

copies of correspondence previously of record. The Board has held that evidence that repeats or
duplicates evidence previously submitted is insufficient to shift the weight of the evidence in
favor of the claimant.22
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in his favor and raise a substantial question as to the
correctness of OWCP’s June 23, 2011 merit decision. Consequently, OWCP properly denied his
reconsideration request as his request does not establish clear evidence of error.
On appeal, appellant asserts that OWCP erred by ignoring and manipulating information,
delaying her claim, and failing to accept an impairment rating using the Greenleaf system. The
Board notes that there is no evidence of misconduct by OWCP in the processing of appellant’s
claims.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 12, 2012 is affirmed.
Issued: September 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

22

D.E., 59 ECAB 438 (2008).

6

